                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :       3:CR-20-108

            v.                             :     (JUDGE MANNION)

ANTHONY QUAMAINE BROWN,                    :

            Defendant                      :

                               MEMORANDUM

      Presently before the court is the Motion to Compel Discovery under

Fed.R.Crim.P. 16, (Doc. 342), filed by defendant Anthony Quamaine Brown, a/k/a

“BX”, through his counsel. Brown is charged in a second superseding indictment,

(Doc. 392), with one count of conspiracy to distribute controlled substances, i.e.,

heroin, cocaine, fentanyl, cocaine base (“crack”), and tramadol, Count 1, in

violation of 21 U.S.C. §841(a)(1), §841(b)(1)(A) and (B).1

      Brown filed his motion to compel on April 9, 2021. (Doc. 342). Although

Brown did not file a brief in support of his discovery motion, the basis for the motion

is sufficiently stated therein. On May 24, 2021, the government filed its brief in

opposition to Brown’s discovery motion. (Doc. 408). After being granted an


      1In Count 1, (Doc. 392 at 3), it is alleged that the amount of controlled
substances involved in the drug trafficking conspiracy attributable to Brown, is as
follows:
      1 kilogram and more of a mixture and substance containing a detectable
      amount of heroin; and 40 grams and more of a mixture and substance
      containing a detectable amount of fentanyl.
extension of time, Brown filed a reply brief in support of his motion to compel on

June 17, 2021. (Doc. 447). Thus, Brown’s pending motion has been briefed, and

it is now ripe for disposition.

        Based on the following, defendant Brown’s motion to compel will be

GRANTED IN PART and DENIED IN PART.



   I.       FACTUAL AND PROCEDURAL HISTORY2

        Brown has three remaining co-defendants in this case who are scheduled to

jointly go to trial August 16, 2021, namely, Tysheen Gott, Robert Thompson, and

Damien Navarro.

        In his motion to compel under Rule 16, Brown states that the only evidence

he was provided by the government through discovery linking him to the drug

trafficking conspiracy charged in the indictment is all based on information

obtained from the wiretap on “Thompson Target Phone 1.” He then states that he

made five specific requests for additional discovery to the government on March

23, 2021, but he claims the government failed to individually respond to each one

of them and failed to “particularize[] any reason why the information [he] requested




        Since the court stated the factual background of this case in its July 2, 2021
        2
Memorandum denying Thompson’s motion to suppress wiretap evidence, it is not
fully repeated herein. (See also Doc. 407 at 1-4).

                                          2
[] should not be supplied….” The specific discovery requests are detailed in

Brown’s motion, as well as in his reply brief, and are not repeated herein. (See

Doc. 342 at 3; Doc. 447 at 1-2).



   II.     DISCUSSION

         In his motion to compel discovery, Brown alleges that the only information

he received from the government pertained to the wiretaps which the court

approved for the cell phones of Gott and Thompson. The government responds

that it has provided Brown with “the entirety of every intercepted cell phone call

and text message that were captured during any period of interception, which

includes thousands of wire and electronic communications collected as a result of

the Court approved wiretaps over the cell phones of Tysheen Gott, [], and Robert

Thompson, [].” Additionally, the government indicates that it gave Brown all of the

wiretap affidavits, as well as the master search warrant affidavit, which it contends

“collectively provides the full import of the overall conspiracy, including the

defendant’s role in that conspiracy.” The government also represents that it has

“provided or made available [to the defendants] for inspection thousands of

photographs, pole camera videos, cell phone data, evidence related to all

controlled purchases, and all laboratory reports”, and that it will “continue to

provide Rule 16 discovery as it is acquired.” As such, the government represents

                                          3
that it “has complied with its discovery obligations under Rule 16 and will continue

to do so.” The government asserts that the additional information which Brown

seeks in his motion to compel is tantamount to a request for the government to

“interpret and/or organize and/or identify confidential sources [which the

government is not required to do] and/or provide Jencks material, which is not

discoverable at this time.” The government also contends that Rule 16 does not

require it to disclose the names of its witnesses prior to trial. (Doc. 408, at 1-3).

      Briefly, as a backdrop, the following occurred, (see Doc. 407 at 3-4), with

respect to the wiretaps referenced in Brown’s instant motion:

      On February 28, 2020, [allegedly] upon presentation of the fruits of the
      ongoing investigation, th[is] Court approved a thirty-day wiretap for electronic
      interception over “Gott Target Phone 1.” [See 3:20-mc-159, Doc. 3, Filed
      Under Seal]. Interception of electronic communications over “Gott Target
      Phone 1” commenced on February 28, 2020 and was sealed on April 1,
      2020. [That is, this court granted the government 30-days authorization to
      intercept wire and electronic communications regarding Sprint wireless
      cellular telephone (570) 235-0591 belonging to Gott.]

      On March 18, 2020, th[is] Court authorized a thirty-day wiretap for wire and
      electronic communications over “Gott Target Phone 2.” (See Misc. No. 20-
      159-11 [3:20-mc-159, Doc. 11], Filed Under Seal). Interception of wire and
      electronic communications over “Gott Target Phone 2” commenced on
      March 18, 2020 and was sealed on April 22, 2020. [That is, this court
      granted the government 30-days authorization to intercept wire and
      electronic communications regarding Sprint wireless cellular telephone
      (570) 235-8250 belonging to Gott.]

      On April 7, 2020, th[is] Court authorized a thirty-day wiretap for wire and
      electronic communications on a cellular device utilized by Robert Thompson
      and identified as “Thompson Target Phone 1.” Interception of wire and
      electronic communications over “Thompson Target Phone 1” commenced
                                           4
      on April 7, 2020 and was set to terminate on May 6, 2020. (See Misc. No.
      20-159-23, [3:20-mc-159, Doc. 23], Filed Under Seal). On May 6, 2020, th[is]
      Court authorized a thirty-day extension to continue the interception of wire
      and electronic communications over “Thompson Target Phone 1,” which was
      set to terminate on June 4, 2020. [That is, this court granted the government
      30-days authorization to intercept wire and electronic communications
      regarding AT&T wireless cellular telephone (862) 867-9840 belonging to
      Thompson.] 3

      In his prior brief in support of his suppression motion, (Doc. 351 at 3), Brown

stated that “in the [June 1, 2020] master affidavit [of probable cause] for search

warrant [of TFO Shane Yelland for “Thompson Target Phone 1”], the government

made reference to calls and texts it asserts are between [Brown] and [Thompson]”,

and that these exchanges were on April 8 through 11, 2020. Brown states that in

the master affidavit, Yelland claimed that he was only linked to McPhillips and

Thompson.

      Brown also stated that Yelland averred in his master affidavit that he did not

discover Brown’s alleged involvement in the case until April 4, 2020, through an

interview with CW#2 and the references made to “Anthony”. (See search warrant

Master Affidavit, 3:20-mc-312, Doc. 12 at 55).4


      3
       As the court previously noted, Brown’s recitation of the facts in his brief,
(Doc. 351 at 2-4), were substantially the same as the above facts recited by the
government in its opposition brief regarding this court’s authorizations for the
wiretaps on Gott’s and Thompson’s cell phones. See also 3:20-mc-159, 3:20-mc-
312.
      4
       In its July 2, 2021 Memorandum denying Brown’s suppression motion, the
court did not find Brown’s above stated recitation of the facts as accurate. See also
3:20-mc-159, 3:20-mc-312. Thus, to the extent that Brown now moves to compel
                                         5
      Brown does not dispute the government’s contention that it has already

provided him with voluminous amounts of wire and electronic communications

collected from the wiretaps over Gott’s and Thompson’s cells phones, as well as

the supporting affidavits and Yelland’s 101-page master affidavit in support of

search warrants. (See 3:20-mc-312, Doc. 12). Yet Brown contends that he is

entitled to even more information from the government at this time under Rule 16,

and that he is entitled to specific responses to each one of his five discovery

requests.

      In U.S. v. Yawson, 2014 WL 3401663, *1 (W.D. Pa. July 10, 2014), the court

stated:

      Generally, governmental disclosure of evidence in criminal cases is
      governed by Federal Rule of Criminal Procedure 16(a). The United States
      Court of Appeals for the Third Circuit has recognized that discovery in
      criminal cases is limited to those areas delineated in Rule 16(a)(1) “with
      some additional material being discoverable in accordance with statutory
      pronouncements and the due process clause of the Constitution.” United
      States v. Ramos, 27 F.3d 65, 68 (3d Cir. 1994). As a general matter, these
      other areas are limited to the Jencks Act and materials available pursuant to
      the “Brady doctrine.” Id.

      Initially, insofar as Brown requests the court to “analyze each specific item

[he] requested [from the government]”, and basically determine if the voluminous



the government to provide him with additional information to support his motion to
suppress, this is no longer an issue. Also, to the extent that Brown raises
arguments in his reply brief in support of his motion to compel that he raised in his
suppression motion, the court has already found no merit to those arguments when
it denied his latter motion and it will not repeat its discussion of them herein.
                                             6
information which the government has already provided to him contains the

specific answers to each one of his five discovery requests, the court will not

perform this task which is the responsibility of his counsel. For example, Brown’s

first discovery request at issue asks whether there are any other confidential

informants in addition to CW#2 that have given information about him or who are

expected to testify at trial. The answer to this question, as well as the answers to

the other requests, lies in the documents which Brown has already been provided

by the government and it is not the court’s task to ferret out the relevant information

for Brown’s counsel. (See documents provided Brown docketed in 3:20-mc-159

and 3:20-mc-312).

      However, the court will GRANT IN PART defendant Brown’s motion for full

discovery under Rule 16 and direct the government to immediately provide him

with all material to which he is entitled under Rule 16 if it has not already done so.

For example, there is no dispute that the government has provided Brown with

videos obtained from pole cameras, but the government is required to provide

Brown with any other surveillance of him that has not yet been given to him. See

U.S. v. Taylor, 2018 1960669, *3-4 (M.D. Pa. April 26, 2018) (the court noted that

“as part of its continuing duty under Rule 16, the government [] provided the

remaining defendants with additional discovery materials, including the names and

partial names, with addresses and other contact information redacted, of several

                                          7
persons who may possess relevant information pertaining to the charges against

the defendants.”).

      Next, insofar as Brown requests the statements made by co-conspirators,

the court finds that this information does not fall under Rule 16 discovery and thus,

the government is not required to provide such statements to Brown at this time.

In U.S. v. Cheatham, 500 F.Supp.2d 528, 538 (W.D. Pa. 2007), the court stated

“[d]istrict courts of the Third Circuit have consistently held that Rule 16 does not

provide for the discovery of a co-conspirator’s statement.”) (citations omitted). The

court in Cheatham, id. at 538-39, then “agree[d] with these courts and [found] that

Rule 16 does not provide for the Government’s production of a co-conspirator’s

statements to a defendant because such statements are not the defendant’s own

statement under Rule 16(a)(1)(A).” See also Taylor, 2018 1960669, *3.

      Thus, insofar as Brown’s motion to compel requests information that does

not come under the purview of Rule 16(a), the court will DENY defendant’s

requests for early or pre-trial disclosure, including for the statements made by co-

conspirators. Rather, these requests constitute Jencks material which the

government will undoubtedly provide to Brown, as well as his three co-defendants,

at the appropriate time pursuant to the provisions of the Jencks Act, 18 U.S.C.

§3500. Therefore, the court will only direct the government to provide any

statements made by co-conspirators to all of the remaining defendants at the

                                         8
proper Jencks time. See Taylor, 2018 1960669, *3, *6 (the court denied

defendants’ Rule 16 motions insofar as they sought pre-trial disclosure of co-

conspirator statements).

      Brown also appears to request that the government list all overt acts

committed in furtherance of the drug trafficking conspiracy which he is charged

with in the Second Superseding Indictment. The government responds that Brown

is not “entitled to discover all the overt acts that might be proven at trial.” (Doc. 408

at 5) (string citations omitted). It also points out that “with respect to a conspiracy

prohibited by 21 U.S.C. §846, the Government need not plead or prove overt acts

in furtherance of the conspiracy.” (Id.) (citations omitted). No doubt that “[w]ith

regard to a charged conspiracy, it is not necessary for the government to disclose

the precise details of the roles the defendant and his or her co-conspirators

allegedly played in forming and executing a conspiracy, or all the overt acts the

government will prove at trial in establishing the conspiracy.” U.S. v. Mitchell, 2013

WL 12202650, *8 (W.D. Pa. May 6, 2013) (citations omitted). Further, “[i]t is [not]

an element of 21 U.S.C. §846 ... that a defendant have committed an overt act in

furtherance of the conspiracy.” Id. at *20 (quoting United States v. Johnstone, 856

F.2d 539, 542 (3d Cir. 1988)). “In an indictment under 21 U.S.C. §846, it is not

necessary ‘to allege any specific act in furtherance of the conspiracy.’” U.S. v.

Curtis, 2020 WL 3898983, *6 (M.D. Pa. July 10, 2020) (citation omitted).

                                           9
     Additionally, the 19-page Second Superseding Indictment contains the

elements of the offenses and the applicable dates, as well as details of the

offenses, including in Count 1 a “Manner and Means” section regarding the drug

trafficking conspiracy charge and a list of three overt acts allegedly committed in

furtherance of the conspiracy. These details provided Brown and the other three

remaining defendants with sufficient information about the nature of the charges

against them. The indictment also provided Brown with adequate information

detailing his involvement with the charged offense in Count 1. See U.S. v. Rankin,

870 F.2d 109, 112 (3d Cir. 1989), See also Hamling v. United States, 418 U.S. 87,

117, 94 S.Ct. 2887, 41 L.Ed.2d 590 (1974) (citation omitted); United States v.

Olatunji, 872 F.2d 1161, 1168 (3d Cir. 1989). “A conspiracy indictment need not

allege every element of the underlying offense, but need only put defendants on

notice that they are charged with a conspiracy to commit the underlying

substantive offense.” Mitchell, 2013 WL 12202650, *20 (citation omitted). See also

United States v. Johnson, 218 F. Supp. 3d 454, 462 (W.D. Pa. 2016) (“Where the

indictment provides sufficient information to place the defendant on notice of the

charged criminal conduct, requests seeking the when, where and how of any overt

acts are tantamount to a request for wholesale discovery of the government’s

evidence, and therefore properly are denied.”) (internal quotation omitted).




                                        10
      Since the Second Superseding Indictment was sufficient and since the

government provided Brown and the other remaining defendants with sufficient

discovery information to prepare for trial, the court will DENY Brown’s motion to

compel to the extent that he requests a list all overt acts committed in furtherance

of the drug trafficking conspiracy.

      Brown also appears to request the court to compel the government to provide

him with all Jencks Act material.

      In Yawson, 2014 WL 3401663, *3, the court explained the Jencks Act:

      The Jencks Act provides that after a government witness testifies, and upon
      motion by the defendant, the government must produce “any statement ... of
      the witness in the possession of the United States which relates to the
      subject matter as to which the witness has testified.” 18 U.S.C. §3500(b);
      United States v. Weaver, 267 F.3d 231, 245 (3d Cir. 2001). The purpose of
      Jencks disclosure “is to provide the defendant with an opportunity to review
      the witness’s statements for any possible inconsistencies that he might use
      to impeach the witness.” United States v. Maury, 695 F.3d 227, 248 (3d Cir.
      2012).

      Pursuant to 18 U.S.C. §3500(a), “no statement or report in the possession
      of the United States which was made by a Government witness or
      prospective Government witness (other than the defendant) shall be the
      subject of subpoena, discovery, or inspection until said witness has testified
      on direct examination in the trial of the case.” Accordingly, “the government
      has no obligation to produce Jencks material until the witness has testified.”
      Maury, 695 F.3d at 248.

      Thus, “there is no authority by which th[e] court can compel the government

to provide Jencks Act statements prior to the time any government witness has

testified on direct examination at trial”, including summaries of interviews by

                                        11
agents. Id.; see also U.S. v. Grier, 2012 WL 5614087, *5 (W.D. Pa. Nov. 15, 2012)

(“The plain language of the Jencks Act, 18 U.S.C. §3500, the overwhelming

precedent ..., and our court of appeals well-settled position on the matter makes

clear that the Court cannot mandate disclosure prior to the day on which the

witness testifies at trial.”); Bangaroo, 2017 WL 3495702, *17-18.; Taylor, 2018 WL

1960669, *5.

     As such, the court will DENY Brown’s request for early disclosure of Jencks

material, including any actual statements made by co-conspirators. See U.S. v.

Cheatham, 500 F.Supp.2d 528, 538 (W.D. Pa. 2007) (the court stated “[d]istrict

courts of the Third Circuit have consistently held that Rule 16 does not provide for

the discovery of a co-conspirator’s statement.”) (citations omitted); U.S. v. Lewis,

---F.Supp.3d---, 2021 WL 65992, *9 (M.D. Pa. Jan. 7, 2021) (holding that “[the]

longstanding consensus of district courts within this circuit is that statements of

coconspirators are not discoverable under Rule 16.”). The court will only direct the

government to disclose all Jencks material, including any statements made by co-

conspirators, at the appropriate time in accordance with the Act, as specified

above.

     To the extent Brown is deemed as requesting the court to order the

government to provide him with a witness list and information about all persons

who were interviewed by the government, his request will be denied. “[I]t is firmly

                                        12
established that the government is under no obligation to divulge the identity of its

witnesses in a noncapital case.” Lewis, ---F.Supp.3d---, 2021 WL 65992, *9

(internal quotations and citations omitted). Here, as in Lewis, Brown has “fail[ed]

to articulate a compelling need for immediate identification of witnesses other than

a generalized desire to learn more about the government’s case”, and as such, the

court will deny his request for “a list of prospective government witnesses.” Id. at

*10.

       Further, insofar as Brown seeks the court to compel the government to

identify all confidential informants upon which it relied, in addition to CW#2, “[i]f a

defendant sets forth a specific need for disclosure, the court must balance the

public interest in protecting the flow of information against the individual's right to

prepare his defense.” Lewis, ---F.Supp.3d---, 2021 WL 65992, *10 (internal

quotations and citations omitted). See also U.S. v. Buckner, 2020 WL 211403, *2

(M.D. Pa. Jan. 12, 2020) (“Prior to engaging in the Rovario balancing test, the

defendant has the burden of setting forth and establishing a specific need for

disclosure of the identity of the confidential informant.”). However, “[m]ere

speculation as to the usefulness of the informant’s testimony to the defendant is

insufficient to justify disclosure of his identity.” Lewis, ---F.Supp.3d---, 2021 WL

65992, *10 (citations omitted). Here, Brown only claims that disclosure of the

confidential informants is needed to prepare a defense but, as the government

                                          13
points out, “[he] provides no substantiated reason for seeking disclosure and

production of the confidential sources/informants–only speculation.” (Doc. 408 at

13). Brown has failed to state a specific need for the disclosure of the identity of

the confidential informants and thus his request will be denied. See Lewis, supra;

Buckner, supra (citing, in part, United States v. Brown, 3 F.3d 673, 679 (3d Cir.

1993) (“A defendant who merely hopes (without showing a likelihood) that

disclosure will lead to evidence supporting suppression has not shown that

disclosure will be “relevant and helpful to the defense ... or is essential to a fair

determination” of the case, Rovario, 353 U.S. at 60-61....”).

      Moreover, the government, (Id. at 13-14), has articulated “serious concerns

in this case regarding the safety of confidential sources of information who have

cooperated with law enforcement in this investigation”, which it has summarized

as follows:

      The conspiracy in this case involved illegal activity committed by members
      of a violent street gang involved in serious drug trafficking and the
      possession of firearms. The defendant is accused of participating in drug
      trafficking while he was on state parole for a drug trafficking crime and has
      previously engaged in assaultive behavior toward one or more of the
      Government’s witnesses. [Brown] was on parole at the time he engaged in
      the instant offenses and knows full well that the rest of his life will be impacted
      by the testimony of confidential informants, sources, and cooperators. He
      presents an extremely dangerous situation that would be compounded if the
      Government was required at this stage of the case to identify and produce
      confidential sources of information.




                                          14
          Thus, the court, in its discretion, will deny Brown’s request for disclosure of

the identities of the confidential informants until immediately before their testimony

at trial since the court finds that they face substantial danger and Brown will not be

prejudiced since he can obtain information required for his defense from the

numerous discovery items which the government has provided him, and is obliged

to continue to provide him under Rule 16. See Buckner, 2020 WL 211403, *4 (the

court has “directed the Government to provide the defendant with any Rule 16

material which [has not yet been provided], and there is no indication that the

Government will not continue to comply with Rule 16 in the future”).



    IV.         CONCLUSION

          For the aforementioned reasons, Defendant Brown’s motion to compel

discovery under Rule 16, (Doc. 342), is GRANTED IN PART and DENIED IN

PART. An appropriate Order follows.



                                                    s/ Malachy E. Mannion
                                                    MALACHY E. MANNION
                                                    United States District Court
Dated: July 2, 2021
20-108-05




                                             15
